Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Jenny on February 25, 2021.
The application has been amended as follows: 
Claim 1, line 4, --for receiving an electronic device-- has been inserted after “opening”. 
	,line 8, “an” has been deleted and –the-- has been inserted before “electronic device”.
Claim 15, line 4, --for receiving a portable electronic device-- has been inserted after “opening”. 
	,line 5, “a” has been deleted and –the-- has been inserted before “ portable electronic device”.

	,line 8, “an” has been deleted and –the-- has been inserted before “electronic device”.
Claim 25, line 1, “30” has been deleted and –21-- has been inserted.

Allowable Subject Matter
Claims 1-10 and 12-25 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631